Exhibit 10.37
 
 
[image2.jpg]

 


 
Memorandum
 
Date:       October 16, 2012
 
To:           Timothy Poché 
 
From:      Scott Trezise
 
cc:           Compensation
 
RE:           Retention Bonus
 
In recognition of your status as a vital member of The Shaw Group Inc. (Shaw)
team, we are pleased to offer you a $320,000 retention bonus opportunity.  This
award is intended to encourage your continued contributions and sustained
commitment to remain with Shaw / Chicago Bridge & Iron Company N.V. (CB&I)
through and after the closing of the CB&I transaction as contemplated by the
Transaction Agreement by and between Shaw and CB&I dated as of July 30, 2012
(the Transaction Agreement).  Thank you for your contributions to Shaw.
 
i.
 
Your retention bonus payment will be made three (3) months after the closing of
the CB&I transaction, provided you sign and return this Memorandum by 10am CDST
on October 23, 2012 as set forth herein.  The payments will be made per the
respective timeline, provided you are still employed by CB&I or one of its
subsidiaries at the time of payment.

 
ii.
 
If the CB&I transaction does not close, then your retention bonus payment will
be made within 30 days following the termination of the Transaction Agreement in
accordance with its terms, provided you are still employed by Shaw or one of its
subsidiaries at the time of payment.

 
iii.
 
The retention bonus payment will be subject to required withholding taxes,
401(k) elections and other legally required withholdings, if applicable, but
there will not be any deductions for any employee benefit plans.

 
iv.
 
If you voluntarily resign, including for retirement, prior to the date upon
which the retention payment is made, then you will not be eligible to receive
the retention payment.

 
v.
 
If you are terminated without “cause”, as defined by The Shaw Group Inc. 2008
Omnibus Incentive Plan, on or after the closing but prior to the date upon which
the retention payment is made, you will be eligible to receive the retention
bonus within 30 days following such termination provided you meet all other
eligibility requirements.

 
vi.
 
Due to the confidential nature of this award, we encourage you to keep the facts
surrounding this payment confidential and you should not discuss it with any
other Shaw employee, including your manager.

 
 

 
4171 ESSEN LANE, BATON ROUGE, LA
225.932.2500 Ÿ FAX 225.987.3072 Ÿ THE SHAW GROUP INC.®

 
 
 

--------------------------------------------------------------------------------

 

 
This offer will be available to you through October 23, 2012. By signing this
Memorandum, you acknowledge that you have read and understood the provisions
above.  If you do not sign and return this offer by the date and time stated
above, you will not be eligible to receive this payment.
 
Finally, you agree that nothing herein creates a guarantee of continued
employment or otherwise alters your status as an "at will" employee of the
company.  You also expressly acknowledge that the retention bonus payment will
be disregarded for purposes of any determinations of severance benefits under
any employment agreement or other compensation program or arrangement.
 
Please sign and return to Compensation (compensation@shawgrp.com or send to
confidential fax at 225-987-3171), who will place a copy in your personnel file.
 
If you have any questions, please contact me.
 


 

Accepted:   /s/ Timothy Poché       
Timothy Poché  (1291789)
            Date: October 18, 2012    

 
 
 
2